Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This action is responsive to communications:  Original application, filed 19 November 2020, and IDS, filed 19 November 2020.

2. 	Claims 1-15 are pending.  Claims 1, 12, and 14 are independent claims.



Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 19 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1-2, 4, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Publication 2018/0246883 A1) in view of Ho (U.S. Publication 2020/0265102 A1).
As per independent claim 1, Wang teaches a method for a semantic analysis of textual data (See Wang, Abstract), the method comprising:
acquiring a first text corpus and a second text corpus, wherein each of the first text corpus and the second text corpus comprises textual data to be analyzed (See Wang, Figure 1, element 16, and paragraph 0048, describing receiving multiple documents that include textual content to be analyzed);
applying a probabilistic concept model to each of the first text corpus and the second text corpus … (See Wang, paragraphs 0047-0049, describing applying a probabilistic topic model to documents in a collection);
…
outputting the ordered sequence of the remapped concept vectors of the first concept vector set and the second concept vector set for a semantic trend analysis of the first text corpus and the second text corpus (See Wang, paragraphs 0052-0054, 0066, 0070, 0086, and Figure 1, element 20, describing outputting a cloud view of ordered topics).
Wang does not teach expressly:
… to respectively generate a first concept vector set associated with the first text corpus and a second concept vector set associated with the second text corpus, wherein each concept vector set of the first concept vector set and the second concept vector set comprises a set of concept vectors and each concept vector comprises a plurality of terms semantically corresponding to a semantic concept and a semantic probability assigned to each term of the plurality of terms;
applying a similarity remapping to at least one concept vector in the first concept vector set and the second concept vector set to obtain an ordered sequence of remapped concept vectors so that each remapped concept vector has a minimal concept distance measure in relation to at least one concept vector of the respective other concept vector set, wherein the similarity remapping of the at least one concept vector comprises a permutation of the plurality of terms of the respective concept vector; however, Ho teaches these limitations (See Ho, paragraphs 0041-0042, 0045, 0049, and 0052, describing applying a concept model to generate concept vectors associated with document collections, where the concept vectors include terms that correspond semantically to a particular concept based on an assigned probability score; paragraphs 0037-0039, describing reordering or rearranging sequences of concepts and words in units as determined by a natural language parser).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the remapping of concept vectors of Ho with the probabilistic topic/concept model of Wang.  The motivation for doing so would have been to derive concept sequences with text to keep only words that are somewhat infrequent as indicated by an occurrence threshold, and that are in close proximity to a concept, as taught by Ho (See Ho, paragraph 0037).
Therefore, it would have been obvious to combine Ho with Wang for the benefit of deriving concept sequences with text to keep only words that are somewhat infrequent as indicated by an occurrence threshold, and that are in close proximity to a concept, to obtain the invention as specified in claim 1.
As per dependent claim 2, Wang and Ho teach the limitations of claim 1 as described above.  Wang and Ho also teach wherein the acquiring of the first text corpus and the second text corpus is conducted at subsequent points in time (See Wang, paragraph 0109).
As per dependent claim 4, Wang and Ho teach the limitations of claim 1 as described above.  Wang and Ho also teach wherein the probabilistic concept model comprises a Latent Dirichlet Allocation (See Wang, paragraphs 0004-0005).
As per dependent claim 10, Wang and Ho teach the limitations of claim 1 as described above.  Wang and Ho also teach evaluating a distinctiveness between one of the concept vectors with at least one other of the concept vectors amongst the ordered sequence of remapped concept vectors (See Wang, paragraph 0059 and Figure 4).
As per dependent claim 11, Wang and Ho teach the limitations of claim 1 as described above.  Wang and Ho also teach wherein the outputting of the ordered sequence comprises a temporally ordered visualization of remapped concept vectors along with at least one term of the plurality of terms (See Wang, paragraph 0067).
As per independent claim 12, Wang teaches an analysis engine for a semantic analysis of textual data (See Wang, Figure 1) comprising:
at least one processor; and at least one data storage device having stored thereon computer executable program code… (See Wang, paragraph 0106).
Independent claim 12 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 13, Wang and Ho teach the limitations of claim 12 as described above. Claim 13 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.
As per independent claim 14, Wang teaches a non-transitory computer-readable storage medium having stored thereon computer executable program code… (See Wang, Figure 1).
Independent claim 14 additionally incorporates substantially similar subject matter as that of independent claim 1 above, and is additionally rejected along the same rationale as used in the rejection of claim 1.
As per dependent claim 15, Wang and Ho teach the limitations of claim 14 as described above. Claim 15 additionally incorporates substantially similar subject matter as that of claim 2 above, and is additionally rejected along the same rationale as used in the rejection of claim 2.


5.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Publication 2018/0246883 A1) in view of Ho (U.S. Publication 2020/0265102 A1), as applied to claim 1 above, and further in view of Jonker (U.S. Publication 2006/0116994 A1).
	As per dependent claim 3, Wang and Ho teach the limitations of claim 1 above.  Wang and Ho do not teach expressly wherein the textual data is imported from disparate textual corpora, however, Jonker teaches this limitation (See Jonker, paragraph 0088, describing importing data from disparate computer systems).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to include the importing of textual data from disparate textual corpora of Jonker with the semantic analysis of textual data of Wang and Ho.  The motivation for doing so would have been to allow a user to easily compare any number of documents from various sources.  Therefore, it would have been obvious to combine Jonker with Wang and Ho for the benefit of allowing a user to easily compare any number of documents from various sources to obtain the invention as specified in claim 3.


6.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Publication 2018/0246883 A1) in view of Ho (U.S. Publication 2020/0265102 A1), as applied to claim 1 above, and further in view of Fujita (U.S. Publication 2003/0093432 A1).
	As per dependent claim 9, Wang and Ho teach the limitations of claim 1 above.  Wang and Ho do not teach expressly wherein obtaining the minimal concept distance measure between corresponding elements of two or more concept vectors comprises: defining a Euclidian distance of the at least two vectors of corresponding terms and semantic probabilities as the minimal concept distance measure; and/or defining a Minkowski distance of the two or more concept vectors of corresponding terms and semantic probabilities as the minimal concept distance measure, and wherein the minimal concept distance measure is obtained to identify similar or distinct concepts, however, Fujita teaches this limitation (See Fujita, paragraphs 0081, 0133-0134, and 0139, describing defining a Euclidian distance between concept vectors which define a virtual distance between classification categories of the contents).  Before the effective filing date of the invention it would have been obvious to include the Euclidian distance of concept vectors of Fujita with the semantic analysis of textual data of Wang and Ho.  The motivation for doing so would have been to compensate for distance between categories of concepts in a document collection.  Therefore, it would have been obvious to combine Fujita with Wang and Ho for the benefit of compensating for distance between categories of concepts in a document collection to obtain the invention as specified in claim 9.


7. 	It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See, MPEP 2123.


Allowable Subject Matter

8.	Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion

9.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Willse (U.S. Publication 2004/0059736 A1) discloses text analysis techniques.
- Kasravi (U.S. Publication 2005/0165600 A1) discloses comparative analysis of textual documents.
- Monk II (U.S. Publication 2014/0172417 A1) discloses a vital text analysis system for the enhancement of requirements engineering documents and other documents.
- Davulcu (U.S. Publication 2017/0116204 A1) discloses narrative detection using generalized concepts and relations.
- Ciulla (U.S. Publication 2018/0121539 A1) discloses topic predictions based on natural language processing of large corpora.
- Mohan (U.S. Patent 7,831,559 B1) discloses concept-based trends and exceptions tracking.
- Villapakkam (U.S. Patent 11,418,331 B1) discloses importing cryptographic keys into key vaults.


10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  
11. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176